Willson, Judge,
dissenting.
I cannot concur in the opinion of the majority of the court that Article 378 of the Penal Code, in so far as it prohibits the giving away of intoxicating liquors in “local option” districts, is unconstitutional. I shall not undertake to show that the able opinion of the presiding judge is in any respect incorrect, but shall merely announce my reasons for dissenting to the main conclusion arrived at in that opinion, that the law referred to is unconsitutional.
It is conceded in the opinion, and correctly, that the Legislature had the power to enact a law making it a penal offense to give away intoxicating liquor, unless that power has been taken away by an express limitation in the Constitution, or by a limitation necessarily implied. It is further conceded that there is no such express limitation contained in the Constitution, but it is held that such a limitation is necessarily implied by section 20 of Article XVI of the Constitution, requiring the Legislature to enact a law whereby the sale of intoxicating liquors may be prohibited, etc. I am not satisfied, fully and beyond a reasonable doubt, that such limitation is necessarily implied, or implied to any extent. I do not question the doctrine that limitations upon the power of the Legislature may sometimes be implied, but a court should never resort to this mode of restricting the powers of a co-ordinate department of the government except in the clearest and most unquestionable case of conflict with the intent of the framers of the organic law, A slight implication of the want of power in the Legislature to enact the law in question is not sufficient to warrant a court in holding the law to be void, but the implication should be so clear, strong and manifest as to place it beyond any reasonable doubt that the power has been denied. “A reasonable doubt must be solved in favor of the legislative action, and the act be sustained.” (Cooley on Const. Lim., 220 et seq., and the cases there cited.)
Entertaining, as I do, a strong doubt, and believing that doubt to be a reasonable one, of the correctness of the conclusion arrived at by a majority of the court, I must express my dissent to the same. I have diligently and with care examined every accessible authority bearing upon the questions discussed so *518ably by Presiding Judge White, and was, before doing so, inclined to agree with the other members of the court upon the principal issue, but the investigation which I have made has led me not only to doubt the correctness of the opinion of the court, but has also led me to the conclusion that the law in question is- not unconstitutional.
I think, however, that the civil statute upon the subject of local option and Article 378 of the Penal Code are in vari materia, and must be construed together, and that construing these statutes together makes it evident that a pure, simple gift of intoxicating liquor is not an offense within the meaning of. the law, but to constitute a gift an offense it must have been made with the purpose of evading the law. I think the informations in these cases were fatally defective, because they charge no offense against the law. They do not charge that the defendants gave away the intoxicating liquor with the purpose of evading the law. (Rev. Stats., Art. 3239.)

Reversed and dismissed.

Opinion delivered June 23, 1883.